 In the Matter of BRINDIs TANNING COMPANYandINTERNATIONAL FURAND LEATHER WORKms UNION OF UNITED STATES AND CANADA,LEATHER DIVISION, C. I. O.Case No. B-5870.-Decided September 1, 1943Mr. George Karelitz,or Haverhill,Mass., for the Company.Grant & Ango ff, by Mr. Samuel E. Ango ff,of Boston, Mass., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Fur and Leather WorkersUnion of United States and Canada, Leather Division, C. I. 0., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Brindis TanningCompany, Haverhill, Massachusetts, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Samuel G. Zack, Trial Examiner. Said hear-ing was held at Haverhill, Massachusetts, on August 18, 1943.TheCompany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Brindis Tanning Company is a Massachusetts corporation withits principal place of business at Haverhill, Massachusetts, where it52 N. L. R. B., No. 49.353 354DECISILONS OF NATIONAL LABOR RELATIONS BOARDis engaged in the manufacture of leather goods.The Company usesraw materials valued at about $50,000 semi-annually and sells finishedproducts valued at about $150,000.About 50 percent of the rawmaterials and finished products-are shipped to or from points outsidethe State of Massachusetts.II.THE ORGANIZATION INVOLVEDInternational Fur and Leather Workers Union of United Statesand Canada, Leather Division, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring June 1943, the Union requested the Company to recognizeit as the exclusive bargaining representative of the Company's tan-nery employees.The Company' refused this request.-A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production employees at the tannery of the Company, exclud-ing office employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such 'action, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means ofan electionby secretballot among'the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of1The Regional Director reported that the Union presented 12 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the,Com-pany's pay roll of July 17, 1943.There are approximately 15 employees in the appropriateunit. BRINDISTANNING COMPANY355Election herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brindis TanningCompany, Haverhill, Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-national Fur and Leather Workers Union of United States andCanada, Leather Division, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.1549875-44-vol. 52-24